United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      February 12, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 03-10709
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                        JOSE CARBAJAL-MARTINEZ,

                                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                     USDC No. 4:03-CR-00035-ALL
                         --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Jose    Carbajal-Martinez     appeals     his   180-month     sentence

following his guilty-plea conviction for illegal reentry into the

United States following a deportation subsequent to a conviction

for an aggravated felony, in violation of 8 U.S.C. § 1326(a),

(b)(2).     Carbajal   contends   that   the   district   court   erred    in

departing upward from a guideline sentencing range of 77 to 96

months.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Carbajal argues that the district court made several erroneous

factual findings. After reviewing the record, we conclude that the

district court’s factual findings regarding the nature and extent

of Carbajal’s criminal history were not clearly erroneous.                            See

United States v. Harris, 293 F.3d 863, 871 (5th Cir.), cert.

denied, 537 U.S. 950 (2002).

      Carbajal    also     argues       that   the    district       court’s   reasons

for   departure    were    not    supported      by    the   facts     of   the   case.

The district court correctly found that Carbajal’s criminal history

category significantly under-represented the seriousness of his

criminal history.          Additionally, his criminal history category

failed to adequately reflect Carbajal’s likelihood for recidivism.

Thus, whether the standard of review is abuse of discretion or de

novo, the district court did not err in departing upward under

U.S.S.G. § 4A1.3, p.s.           See U.S.S.G. § 4A1.3, p.s.

      The district court’s reasons for departure, which included

deterrence and the protection of the public, were acceptable.                         See

United States v. Ashburn, 38 F.3d 803, 807 (5th Cir. 1994) (en

banc).    The     extent    of    the    departure     was    reasonable       and,    at

sentencing, the district court adequately articulated its reasons

for the extent of the upward departure.                      See United States v.

Daughenbaugh, 49 F.3d 171, 175 (5th Cir. 1995); United States v.

Lambert, 984 F.2d 658, 662-63 (5th Cir. 1993) (en banc).

      Carbajal    argues     that       the    district      court    did   not   give

sufficiently specific written reasons for the extent of its upward

                                           2
departure.       This argument lacks merit.         In the written order

of judgment, the district court adopted, by reference, as its

reasons   the    factual   findings   and   legal   conclusions   found   in

the presentence report and those made at sentencing.              Thus, the

district court did give specific reasons for the extent of the

departure.      See 18 U.S.C. § 3553(c).

     AFFIRMED.




                                      3